Citation Nr: 0214999	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  99-15 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for memory loss to 
include as a chronic disability resulting from an undiagnosed 
illness.

2.  Entitlement to service connection for a skin disorder, to 
include as a chronic disability resulting from an undiagnosed 
illness, claimed as seborrheic dermatitis, foot problem, with 
skin rash on feet, ears, and head.

3.  Entitlement to service connection for a disorder of the 
liver, to include as a chronic disability resulting from an 
undiagnosed illness, claimed as abnormal liver tests.

4.  Entitlement to service connection for subarachnoid 
hemorrhage, to include as a chronic disability resulting from 
an undiagnosed illness.

5.  Entitlement to service connection for a blood disorder, 
to include as a chronic disability resulting from an 
undiagnosed illness.

6.  Entitlement to service connection for a left knee 
disorder, to include as a chronic disability resulting from 
an undiagnosed illness.

(The issue of entitlement to service connection for high 
blood pressure, to include as a chronic disability resulting 
from an undiagnosed illness will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from November 1990 to May 1991 
with additional service in the reserves.  The veteran's 
service records show that he served in Southwest Asia from 
December 11, 1990 to April 29, 1991.  The veteran had 
additional service in the reserves; service examinations from 
the veteran's reserve service are of record, and the veteran 
does not contend that the claims at issue in this decision 
stem from his reserve service; therefore, there is no need to 
obtain additional information regarding the veteran's reserve 
duty at this point.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Montgomery, Alabama Regional Office 
(RO).

This case was remanded in January 2000 to provide the veteran 
a requested Board hearing.  On July 11, 2000, a hearing was 
held at the RO before the undersigned, who is a Member of the 
Board rendering the final determination in this claim and who 
was designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 2002).  A 
transcript of the hearing is in the file.

This case was again remanded in December 2000 for further 
development.  The case was thereafter returned to the Board.

An appeal had been perfected as to the issue of entitlement 
to service connection for post traumatic stress disorder 
(PTSD), and this issue was included in the December 2000 
remand.  By rating action of March 2002, service connection 
for depression (also shown as PTSD, dementia of unknown 
etiology, and organic brain syndrome, claimed as PTSD)) was 
granted; therefore, this issue is no longer on appeal.

Additional development is being undertaken on the issue of 
entitlement to service connection for high blood pressure, to 
include as a chronic disability resulting from an undiagnosed 
illness.  This development is pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issues of entitlement to 
service connection for memory loss to include as a chronic 
disability resulting from an undiagnosed illness; entitlement 
to service connection for a skin disorder, to include as a 
chronic disability resulting from an undiagnosed illness; 
entitlement to service connection for a disorder of the 
liver, to include as a chronic disability resulting from an 
undiagnosed illness; entitlement to service connection for 
subarachnoid hemorrhage, to include as a chronic disability 
resulting from an undiagnosed illness; entitlement to service 
connection for a blood disorder, to include as a chronic 
disability resulting from an undiagnosed illness; and 
entitlement to service connection for a left knee disorder, 
to include as a chronic disability resulting from an 
undiagnosed illness, has been obtained by the RO.

2.  The veteran had active military service in the Southwest 
Asia theater of operations during the Gulf War.

3.  The veteran has been diagnosed with dementia and organic 
brain syndrome, both of which are diagnosable disabilities.  
The veteran's symptomatology is considered part of a service 
connected disability and there is no competent evidence of a 
separate disability. 

4.  The veteran has been diagnosed with seborrheic 
dermatitis, tinea pedis, actinic keratosis, and eczematous 
dermatitis, which are diagnosed disabilities.  A skin rash 
was first shown post service.  It is not as least as likely 
as not that the current skin rash is related to the veteran's 
service nor is it shown to be related to any in-service 
occurrence or event.

5.  The veteran had abnormal liver tests in the past, which 
are currently normal.  There is no showing that the abnormal 
liver tests are a disability. 

6.  The veteran has been diagnosed with subarachnoid 
hemorrhage, a diagnosed disability.  Any residuals are 
considered part of a service connected disability and there 
is no competent evidence of a separate disability. 

7.  The veteran has been diagnosed with antithrombin III 
deficiency which is a diagnosed disability.  There is no 
object evidence of a current blood disorder.  A left knee 
disability related to the antithrombin III deficiency was 
acute and transitory with no current residuals.  Any current 
left knee disability was first shown several years post 
service.  It is not as least as likely as not that the 
current left knee disability is related to the veteran's 
service nor is it shown to be related to any in-service 
occurrence or event.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for memory loss to 
include as a chronic disability resulting from an undiagnosed 
illness is denied.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103A 
(West 1991 and Supp. 2002); 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2001).

2.  Entitlement to service connection for a skin disorder, to 
include as a chronic disability resulting from an undiagnosed 
illness, claimed as seborrheic dermatitis, foot problem, with 
skin rash on feet, ears, and head, is denied.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103A (West 1991 and Supp. 2002); 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. §§ 
3.102, 3.303, 3.317 (2001).

3.  Entitlement to service connection for a disorder of the 
liver, to include as a chronic disability resulting from an 
undiagnosed illness, claimed as abnormal liver tests is 
denied.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103A (West 1991 
and Supp. 2002); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2001).

4.  Entitlement to service connection for subarachnoid 
hemorrhage, to include as a chronic disability resulting from 
an undiagnosed illness is denied.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103A (West 1991 and Supp. 2002); 66 Fed. Reg. 45,620-
32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326); 38 C.F.R. §§ 3.102, 3.303, 3.317 
(2001).

5.  Entitlement to service connection for a blood disorder, 
to include as a chronic disability resulting from an 
undiagnosed illness is denied.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103A (West 1991 and Supp. 2002); 66 Fed. Reg. 45,620-
32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326); 38 C.F.R. §§ 3.102, 3.303, 3.317 
(2001).

6.  Entitlement to service connection for a left knee 
disorder, to include as a chronic disability resulting from 
an undiagnosed illness is denied.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103A (West 1991 and Supp. 2002); 66 Fed. Reg. 45,620-
32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326); 38 C.F.R. §§ 3.102, 3.303, 3.317 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claims for service connection for memory loss, to include 
as a chronic disability resulting from an undiagnosed 
illness; service connection for a skin disorder, to include 
as a chronic disability resulting from an undiagnosed 
illness; service connection for a disorder of the liver, to 
include as a chronic disability resulting from an undiagnosed 
illness; service connection for subarachnoid hemorrhage, to 
include as a chronic disability resulting from an undiagnosed 
illness; service connection for a blood disorder, to include 
as a chronic disability resulting from an undiagnosed 
illness; and service connection for a left knee disorder, to 
include as a chronic disability resulting from an undiagnosed 
illness.  A letter addressing the VCAA was sent to the 
veteran in July 2001.  This letter, other letters sent to the 
veteran, and the SOC and SSOC in this case collectively 
inform the veteran of what evidence he must obtain and which 
evidence VA would seek to obtain, as required by section 
5103(a), as amended by the VCAA, and by § 3.159(b), as 
amended by 66 Fed. Reg. at 45,630.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Further, it appears that 
all pertinent evidence has been obtained.  Therefore, there 
is no evidence that there are additional records that should 
be obtained, nor is there evidence that other development is 
necessary.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him.  See 
38 U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 45,620-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326).  As all records that can be 
obtained have been obtained, there is no more specific notice 
indicated in this case.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303(a) (2001). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a war period or 
after December 31, 1946 and a brain hemorrhage, 
cardiovascular-renal disease, or organic disease of the 
nervous system, becomes manifest to a degree of 10 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 and Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

With the enactment of the Persian Gulf War Veterans' Benefits 
Act, title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to title 38, United States Code. That 
statute, codified at 38 U.S.C.A. § 1117, authorizes VA to 
compensate any Persian Gulf War veteran suffering from a 
chronic disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a specified presumption period 
following service in the Southwest Asia theater of operations 
during the Persian Gulf War.

To implement the Persian Gulf War Veterans' Benefits Act, 
38 C.F.R. § 3.317 provides as follows:

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 

(i) Became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2006; and 

(ii) By history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis. 

(2) For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 

(3) For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. 

(4) A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar. 

(5) A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States. 

(b) For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) Fatigue, (2) Signs or symptoms 
involving skin, (3) Headache, (4) Muscle 
pain, (5) Joint pain, (6) Neurologic 
signs or symptoms, (7) Neuropsychological 
signs or symptoms, (8) Signs or symptoms 
involving the respiratory system (upper 
or lower), (9) Sleep disturbances, (10) 
Gastrointestinal signs or symptoms, (11) 
Cardiovascular signs or symptoms, (12) 
Abnormal weight loss, (13) Menstrual 
disorders. 

(c) Compensation shall not be paid under 
this section: 

(1) If there is affirmative evidence that 
an undiagnosed illness was not incurred 
during active military, naval, or air 
service in the Southwest Asia theater of 
operations during the Persian Gulf War; 
or 

(2) If there is affirmative evidence that 
an undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 

(3) If there is affirmative evidence that 
the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 

(d) For purposes of this section: 

(1) The term "Persian Gulf veteran" means 
a veteran who served on active military, 
naval, or air service in the Southwest 
Asia theater of operations during the 
Persian Gulf War. 

(2) The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations. 

38 C.F.R. § 3.317 (2001).

As an initial matter, the Board notes that the veteran's 
service personnel records reflect that he served in Southwest 
Asia from December 1990 to April 1991.  Thus, for purposes of 
analysis under 38 C.F.R. § 3.317 (2001), the Board finds that 
the veteran had active military service in the Southwest Asia 
theater of operations during the Gulf War. 

1.  Entitlement to service connection for memory loss to 
include as a chronic disability resulting from an undiagnosed 
illness.

The veteran's service medical records show no complaints, 
treatment, or diagnosis of a disability characterized by 
memory loss.

On VA psychiatric testing in July 1998, the veteran was 
diagnosed with dementia of unknown etiology.

On a VA examination in January 2002, the veteran had a 
history of subarachnoid hemorrhage in 1995.  Since then he 
reported his primary symptom being memory loss, primarily 
short term memory.  The diagnosis was history of subarachnoid 
hemorrhage with post hemorrhage organic brain syndrome; on 
examination, the veteran was able to provide immediate 
recall, however at five minutes, he was only able to get two 
of three item with prompting.

By rating action of March 2002, service connection for 
depression, also shown as PTSD, dementia of unknown etiology, 
and organic brain syndrome was granted.

The claims file indicates that the veteran has been diagnosed 
with dementia and organic brain syndrome, both of which are 
diagnosable disabilities.  As such, the veteran has not 
submitted evidence that this is a manifestation of an 
undiagnosed illness.  As noted above, the application of § 
1117 has as an explicit condition that the claim be for a 
"chronic disability resulting from an undiagnosed illness."  
38 U.S.C.A. § 1117(a) (emphasis added); see also 38 C.F.R. § 
3.317(a)(1)(ii) ("By history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.").  Thus, the veteran's claim concerning service 
connection for memory loss as a chronic disability resulting 
from an undiagnosed illness is denied.  

Further, in this case, the veteran's memory loss is being has 
been considered part of the service connected psychiatric 
disability and there is no showing of a separate disability 
for which service connection should be granted, therefore the 
veteran's claim is denied.  Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992); and Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

2.  Entitlement to service connection for a skin disorder, to 
include as a chronic disability resulting from an undiagnosed 
illness, claimed as seborrheic dermatitis, foot problem, with 
skin rash on feet, ears, and head.

The veteran's service medical records show no complaints, 
treatment, or diagnosis of a skin disorder, other than a 
history of treatment for skin cancer in 1974.  

Post service VA treatment records show that in April 1995, 
the veteran reported a skin rash that started eight months 
after his return from the Persian Gulf.  In October 1995, the 
veteran was seen with a complaint of rash to the soles of the 
feet for several years.  The assessment was probable tinea 
pedis, the examiner questioned any association with 
underlying dyshidria.  Subsequently, the veteran was treated 
for tinea pedis.  A record from December 1997 shows the 
veteran was seen still having dry flaky scalp that was now 
also on the ears.  

On VA examination in January 1998, the veteran reported that 
he had a skin rash on his feet, heard, and ears.  He reported 
that in the Persian Gulf, he had blisters that appeared on 
his toes, associated with swelling.  He reported that the 
condition became recurrent and the rash still bothered him.  
A month after desert duty, he noted scaling of his scalp with 
variable itchiness, noted also around the ears.  On 
examination, there was diffuse scaling of the scalp, pinna, 
and external canal and on the feet.  The diagnosis of the 
scaly scalp and ears was most likely seborrheic dermatitis, 
and of the feet was tinea pedis.  

On VA examination in July 1998, the veteran reported that he 
began to have a rash on his feet, ears, and head after the 
Persian Gulf war.  The diagnosis was seborrheic dermatitis.

On VA examination in January 2002, the veteran was following 
in the VA dermatology clinic for seborrheic dermatitis and 
actinic keratosis.  The veteran reported that both his scalp 
and feet had been a problem since he served in Saudi Arabia 
in 1990 and 1991.  The diagnosis was seborrheic dermatitis, 
it was not felt that this skin eruption was related to the 
veteran's military service, and eczematous dermatitis versus 
tinea pedis, the feature of this were more consistent with an 
eczematous rather than an infectious process.  

The claims file indicates that the veteran has been diagnosed 
with seborrheic dermatitis, tinea pedis, actinic keratosis, 
and eczematous dermatitis, which are diagnosable 
disabilities.  As such, the veteran has not submitted 
evidence that the skin rash is a manifestation of an 
undiagnosed illness.  As noted above, the application of § 
1117 has as an explicit condition that the claim be for a 
"chronic disability resulting from an undiagnosed illness."  
38 U.S.C.A. § 1117(a) (emphasis added); see also 38 C.F.R. § 
3.317(a)(1)(ii) ("By history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.").  Thus, the veteran's claim concerning service 
connection for a skin disorder as a chronic disability 
resulting from an undiagnosed illness is denied.  

Further, the veteran is claiming that his current skin rash 
of the feet, head, and ears was incurred in service.  The 
competent evidence does not support his contention.  The 
veteran was not seen in service for skin rash complaints and 
was not treated for such until October 1995.  Further, a VA 
examiner has indicated that the skin rashes are not 
attributable to the veteran's military service.  The 
competent evidence does not show a continuing or chronic skin 
disorder related to service.  

While the Board has considered the veteran's testimony and 
contentions, they do not constitute competent evidence with 
respect to medical causation, diagnosis, and treatment.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

There is no showing in the competent medical evidence of 
treatment for a chronic skin condition in service.  As such, 
the Board finds that the preponderance of the evidence weighs 
against the claim for service connection for a skin disorder.

3.  Entitlement to service connection for a disorder of the 
liver, to include as a chronic disability resulting from an 
undiagnosed illness, claimed as abnormal liver tests.

The veteran's service medical records show no complaints, 
treatment, or diagnosis of a liver disorder.

On a VA examination in January 1998, the veteran had abnormal 
liver enzymes on laboratory testing.  The veteran denied a 
history of hepatitis.  It was commented that this was related 
to Persian Gulf Syndrome.  On VA examination in July 1998, 
the diagnosis was elevated liver function studies not found 
at the present time.  In December 1999, the liver function 
test results were noted to be elevated, but it was thought to 
be due to the medication he was taking.  On a VA examination 
in January 2002, the diagnosis was abnormal liver function 
tests in the past which were now normal.  

The evidence of record does not show that the veteran has a 
chronic disability related to an elevated liver tests.  The 
current tests are normal.  Therefore, the Board concludes 
that there is no evidence of objective indications of chronic 
disability manifested by an elevated liver tests, as 
necessary to establish entitlement to benefits under either 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Absent objective 
evidence of current symptoms, the veteran's claim is denied.  
See also 38 C.F.R. § 3.317(a)(1)(ii) ("By history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.").  Thus, the veteran's claims for 
service connection for a liver disorder, claimed as abnormal 
liver tests, as a chronic disability resulting from an 
undiagnosed illness is denied.

In this same regard, as there is no current medical evidence 
to establish the presence of a chronic current disability of 
liver disorder, claimed as abnormal liver tests, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); and Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for liver 
disorder, claimed as abnormal liver tests, and that claim 
must be denied.

4.  Entitlement to service connection for subarachnoid 
hemorrhage, to include as a chronic disability resulting from 
an undiagnosed illness.

The veteran's service medical records show no complaints, 
treatment, or diagnosis of a brain hemorrhage.

Post service private treatment records show the veteran was 
seen in August 1995 for a subarachnoid hemorrhage.  He felt 
the sudden onset of headache with nausea, vomiting, 
diaphoresis, chills, and fever, and went to the emergency 
room and was transferred to the private hospital.  It was 
noted that etiology was probably secondary to aneurysm, 
although a history of high blood pressure was discussed.  On 
a VA examination in January 1998, it was noted that the 
veteran had a subarachnoidal hemorrhage, etiology 
undetermined, no residuals.

On a VA examination in January 2002, the veteran's history 
was of subarachnoid hemorrhage in 1995.  Since then he 
reported no headache or seizure with his primary symptom 
being memory loss, primarily short term memory.  The 
diagnosis was history of subarachnoid hemorrhage with post 
hemorrhage organic brain syndrome; on examination, the 
veteran was able to provide immediate recall, however at five 
minutes, he was only able to get two of three item with 
prompting.  

By rating action of March 2002, service connection for 
depression, also shown as PTSD, dementia of unknown etiology, 
and organic brain syndrome was granted.

The claims file indicates that the veteran has been diagnosed 
with subarachnoid hemorrhage.  As such, the veteran has not 
submitted evidence that this is a manifestation of an 
undiagnosed illness.  As noted above, the application of § 
1117 has as an explicit condition that the claim be for a 
"chronic disability resulting from an undiagnosed illness."  
38 U.S.C.A. § 1117(a) (emphasis added); see also 38 C.F.R. § 
3.317(a)(1)(ii) ("By history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.").  Thus, the veteran's claim concerning service 
connection for subarachnoid hemorrhage as a chronic 
disability resulting from an undiagnosed illness is denied.

Further, the only residual disability from the subarachnoid 
hemorrhage is memory loss, which is currently considered as 
part of the service connected psychiatric disability, and 
there is no showing of a separate disability for which 
service connection should be granted, therefore the veteran's 
claim is denied.  Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); and Brammer v. Derwinski, 3 Vet. App. 223 (1992).

5.  Entitlement to service connection for a blood disorder 
and for a left knee disorder, to include as chronic 
disabilities resulting from an undiagnosed illness.

The veteran's service medical records are negative for 
complaints, treatment, or diagnosis of a knee disorder or 
bleeding problems.

Post service, private treatment records beginning in May 1996 
show the veteran had a subdural hematoma, extensive work-up 
including arteriograms documented the present of no vascular 
abnormalities.  At the same time, he had difficulty with the 
left knee, culminating with an arthrocentesis which was 
bloody in nature, but no documentation of trauma was 
established.  There was a question as to whether there was a 
clotting abnormality.  The veteran reported that he had been 
a relatively heavy consumer of aspirin.  He reported that he 
had never been said to be a free bleeder.  Testing showed 
antithrombin III deficiency, he was advised to be placed on 
baby aspirin.  Subsequently, the veteran was doing well, and 
had no difficulties.  

On a VA examination in January 1998, the veteran's history 
included that in May 1996, he complained of having some 
difficulty with the left knee culminating with arthrocentesis 
which was bloody but with no documentation of trauma.  The 
question was whether there was a clotting abnormality.  He 
consumed between five to seven aspirin per week.  He was 
extensively worked up and the conclusion was that he had 
antithrombin 3 deficiency.  He was placed on one baby aspirin 
a day and has been doing well.  His blood was thinner and he 
was functioning fine.  The diagnosis was blood disorder; 
antithrombin III deficiency and hemarthrosis left knee, one 
time, related to the blood disorder of antithrombin III 
deficiency.  A record from the veteran's private provider in 
August 1997 showed that his clotting factor was normal.  

On VA examination in July 1998, the veteran reported that 
about three years previously he developed a blood disorder 
where his blood was too thick.  He stated that he took 
aspirin and was never on Coumadin.  From a review of the 
records, there was no showing of a blood disorder and a bone 
marrow test would have to be done.  As to the knee, the 
veteran reported that in 1994, when he had his blood disease, 
both knees filled up with blood and he had tightness in both 
knees and that the left knee still had pain and stiffness.  
Testing showed blood count was normal.  The diagnoses 
included hematologic disorder, not found and status post 
hemarthrosis of the left knee.

A private treatment record from February 1999 included an 
impression of history of antithrombin III deficiency.  

On a VA examination in January 2000, it was noted that the 
veteran had been anticoagulated and developed a subarachnoid 
hemorrhage with bleeding in to the left knee.  There was no 
residual from this. 

The evidence of record does not show that the veteran has a 
chronic disability related to a blood disorder or left knee 
disorder.  The competent evidence shows that the veteran was 
treated for antithrombin III deficiency, beginning in May 
1996, and which at one point involved the left knee.  There 
is no current competent evidence showing residuals of this 
condition, as noted in treatment records and on VA 
examination.  Therefore, the Board concludes that there is no 
evidence of objective indications of chronic disability 
manifested by a blood disorder, or left knee disorder, as 
necessary to establish entitlement to benefits under either 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Absent objective 
evidence of current symptoms, the veteran's claim is denied.  
Thus, the veteran's claims for service connection for a blood 
disorder and left knee disorder as chronic disabilities 
resulting from an undiagnosed illness are denied.

In this same regard as there is no current medical evidence 
to establish the presence of a chronic current disability of 
a blood disorder or associated left knee disorder, there can 
be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); and Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Finally, while the veteran has some complaints related to 
both knees as shown on recent VA examination in January 2002, 
this is the first competent evidence of a knee disability 
other than the one time left knee complaint seen in May 1996.  
As such the competent evidence does not show a continuing or 
chronic left knee disorder related to service.  

While the Board has considered the veteran's testimony and 
contentions, they do not constitute competent evidence with 
respect to medical causation, diagnosis, and treatment.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

There is no showing in the competent medical evidence of 
treatment for a chronic left knee disorder in service.  There 
is no current evidence of a blood disorder.  As such, the 
Board finds that the preponderance of the evidence weighs 
against the claims for service connection for a blood 
disorder and a left knee disorder.



ORDER

Entitlement to service connection for memory loss to include 
as a chronic disability resulting from an undiagnosed 
illness, is denied.

Entitlement to service connection for a skin disorder, to 
include as a chronic disability resulting from an undiagnosed 
illness, claimed as seborrheic dermatitis, foot problem, with 
skin rash on feet, ears, and head, is denied.

Entitlement to service connection for a disorder of the 
liver, to include as a chronic disability resulting from an 
undiagnosed illness, claimed as abnormal liver tests, is 
denied.

Entitlement to service connection for subarachnoid 
hemorrhage, to include as a chronic disability resulting from 
an undiagnosed illness, is denied.

Entitlement to service connection for a blood disorder, to 
include as a chronic disability resulting from an undiagnosed 
illness, is denied.

Entitlement to service connection for a left knee disorder, 
to include as a chronic disability resulting from an 
undiagnosed illness, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

